Citation Nr: 1434800	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, with subsequent active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the issue in December 2011.

In August 2011, the Veteran presented sworn testimony during a Travel Board hearing in Winston-Salem, North Carolina, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The preponderance of the evidence fails to establish that Veteran's current low back disability is the result of a disease or injury during his active duty service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An October 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, personnel records, VA treatment records, and VA examination report have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding and obtainable private or other treatment records.  Significantly, although he has indicated that he received private treatment for his low back shortly after separation from service, he has indicated these records are unavailable and failed to provide a release of information for VA to attempt to obtain them.  See Notice of Disagreement, December 2008.

The Veteran underwent a VA examination for his low back claim in December 2011.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his low back symptoms and their onset.  This testimony, in part, triggered the Board's decision to remand this claim for a VA examination.

As noted above, this claim was remanded to the Appeals Management Center (AMC) for additional evidentiary development including efforts to obtain the Veteran's National Guard records, any outstanding VA or private treatment records, and to schedule the Veteran for a VA examination.  The AMC completed these tasks in December 2011 and readjudicated the claim in an August 2012 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

A review of the medical evidence reflects that the Veteran has been diagnosed with osteoarthritis of the lumbar spine.  See VA examination report, December 2011.  The first element of Shedden/Caluza is met.

Next, while a review of the service treatment records is negative for any findings of low back complaints, the Veteran asserts that he first experienced low back pain in service while performing heavy lifting as a part of his duties.  These assertions of heavy lifting duties are consistent with the Veteran's military occupational specialty as a concrete paving equipment operator.  As such, an in-service event can be conceded and the second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, there still must be competent medical evidence of a nexus between the Veteran's in-service duties and claimed low back pain and his current lumbar spine arthritis.  The Veteran was examined to determine the etiology of his low back complaints in December 2011.  At that time, he reported first experiencing low back pain in service and first seeking treatment for his back two years after separation.  He also reported a 31 year history of physical labor employment post service.  The examiner provided a diagnosis of lumbar spine osteoarthritis and concluded that it was not related to the Veteran's military service because there was no evidence of a specific in-service injury or continuous symptoms since service.  The Veteran's reported history of symptom onset during service was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In addition to the VA examination, the medical evidence includes VA and private treatment records.  None of these records provide a positive nexus opinion for the Veteran's lumbar spine osteoarthritis or contradict the examiner's conclusions.  

The Board acknowledges the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology and that arthritis is one of the listed chronic diseases; however, the evidence does not support the Veteran's current complaints of continuous low back pain since service.  Notably, the Veteran's separation self-report of medical history in January 1973 denied recurrent back pain.  As he denied low back pain at discharge and has not reported receiving any treatment for his back until two years after separation, the Board finds that the nexus element of Shedden/Caluza is not met based upon a continuity of symptomatology.  

The only other evidence that purports to link the Veteran's current low back disability to his military service consists of his own statements.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, low back pain), he is not able to provide competent evidence as to the etiology of his lumbar spine osteoarthritis.  Providing such an opinion requires medical expertise in the cause and symptoms of arthritis.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2013).  

As such, the claim of entitlement to service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


